    Case: 3:19-cv-02356-JRK Doc #: 19 Filed: 10/23/20 1 of 21. PageID #: 1039




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


JONATHON W. TROWBRIDGE,                              Case No. 3:19 CV 2356

       Plaintiff,

       v.                                            Magistrate Judge James R. Knepp II

COMMISSIONER OF SOCIAL SECURITY,

       Defendant.                                    MEMORANDUM OPINION AND ORDER


                                         INTRODUCTION

       Plaintiff Jonathon W. Trowbridge (“Plaintiff”) filed a Complaint against the

Commissioner of Social Security (“Commissioner”) seeking judicial review of the

Commissioner’s decision to deny supplemental security income (“SSI”). (Doc. 1). The district

court has jurisdiction under 42 U.S.C. §§ 1383(c) and 405(g). The parties consented to the

undersigned’s exercise of jurisdiction in accordance with 28 U.S.C. § 636(c) and Civil Rule 73.

(Doc. 11). For the reasons stated below, the Court reverses and remands the decision of the

Commissioner.

                                  PROCEDURAL BACKGROUND

       Plaintiff filed for SSI in October 2016, alleging a disability onset date of October 1, 2014.

(Tr. 164-72). His claims were denied initially and upon reconsideration. (Tr. 67, 85). Plaintiff

(represented by counsel), and a vocational expert (“VE”) testified at a hearing before an

administrative law judge (“ALJ”) on August 28, 2018. (Tr. 34-52). On October 2, 2018, the ALJ

found Plaintiff not disabled in a written decision. (Tr. 15-27). The Appeals Council denied

Plaintiff’s request for review, making the hearing decision the final decision of the
     Case: 3:19-cv-02356-JRK Doc #: 19 Filed: 10/23/20 2 of 21. PageID #: 1040




Commissioner. (Tr. 1-6); see 20 C.F.R. §§ 416.1455, 416.1481. Plaintiff timely filed the instant

action on October 9, 2019. (Doc. 1).

                                     FACTUAL BACKGROUND1

Personal Background & Testimony

       Born in 1994, Plaintiff was 22 years old on the date his SSI application was filed. See Tr.

164. He originally alleged disability due to pervasive developmental disorder, autism, ADHD,

and anxiety disorder. (Tr. 195). Plaintiff lived with his parents. (Tr. 37).

       In an October 2016 Function Report, Plaintiff alleged he could not work, in part, because

he “physically could not do” many things he tried. (Tr. 210). He described a typical day as

getting up, getting dressed, eating breakfast, watching television, and using a computer. (Tr.

211). He said he could not ride his bike or “do anything strenuous without almost passing out.”

Id. He “struggle[d] to walk too far.” (Tr. 213). He cooked simple meals, ran the sweeper, did his

laundry, and took out the trash, noting he could do so only for a “short duration” due to fatigue,

as well as burning, numbness, and tingling. (Tr. 212). He did not drive because he was unable to

move his leg from the gas pedal to the brake quickly enough. (Tr. 213). He attended church,

appointments, and errands with relatives or friends. (Tr. 213-14). Prior to his illness, he was

more active; he played paintball, rode a bike, and jumped on a trampoline. (Tr. 214). Plaintiff

estimated he could lift ten or fifteen pounds, but prolonged lifting caused him to almost pass out.

(Tr. 215). Repeated bending caused fatigue, and squatting caused shaking. Id. He could stand




1. Although Plaintiff alleged disability due to both physical and mental impairments, and
summarizes evidence regarding both in his brief (see Doc. 13, at 4-13), his substantive
arguments are directly only at the ALJ’s evaluation of his physical condition (see Doc. 13, at 15-
24). As such, the undersigned summarizes only that evidence related to Plaintiff’s physical
impairments herein.
                                                  2
    Case: 3:19-cv-02356-JRK Doc #: 19 Filed: 10/23/20 3 of 21. PageID #: 1041




“for awhile, but not a 4 hour shift”. Id. His ability to walk “long periods [was] impaired” and he

could “sometimes” walk for 20 to 30 minutes. Id.

          At the administrative hearing, Plaintiff testified his fatigue and memory problems

prevented him from working full time. (Tr. 38). He estimated the furthest he could walk was a

quarter mile before feeling fatigued and a burning sensation in his leg. (Tr. 38-39). He could

stand for one hour. (Tr. 39) He could bend or squat for short time periods (Tr. 39), but squatting

for an extended period of time caused him to shake and fall over (Tr. 42-43). He was unsure how

much he could lift, explaining that he had the strength, but not the energy. (Tr. 39). He estimated

he could sit for three to four hours before needing to get up and walk around. Id.

          Plaintiff typically slept for six and a half to eight hours at night, and napped for about

three hours during the day. (Tr. 40). He could shower, run the sweeper, make “about one meal in

a day”, and do laundry, but he got tired and had to sit after each chore. (Tr. 40). He described

making homemade meatball subs, homemade pizzas, and tacos for his family, but these “took a

lot out of [him]”. (Tr. 43). Plaintiff could not wash dishes because holding his arms in front of

his body caused pain. (Tr. 40-41).

          Plaintiff previously bicycled and played ultimate frisbee, but stopped both around age 20

because he “started getting worse with feeling more tired.” (Tr. 41). His hobby was computer

gaming, and he also sometimes attended college-age ministry at his church. (Tr. 41-42).

          Plaintiff had attempted to work in the past. (Tr. 43-45). At his last job, he had difficulty

with using the computer cash register. (Tr. 44). Prior to that, in 2014 when he “had a bit more

energy”, he did part-time janitorial work. Id. He was “[w]iped out” after a four-hour shift. (Tr.

44-45).




                                                   3
    Case: 3:19-cv-02356-JRK Doc #: 19 Filed: 10/23/20 4 of 21. PageID #: 1042




Relevant Medical Evidence

       March 2015 lab results show Plaintiff had insufficient Vitamin D, and his ALT was

elevated. (Tr. 365-66).

       A May 2015 echocardiograph, performed due to chest pressure and fatigue, showed low-

normal left ventricular systolic function, trace to mild mitral regurgitation, trace tricuspid

regurgitation, and trace/mild pulmonic regurgitation. (Tr. 369).

       Two months later, Plaintiff told cardiologist Ronald Conner, M.D., he had significant

exertional fatigue and frequent lightheadedness/dizziness. (Tr. 457). Plaintiff completed a

treadmill stress test, which resulted in calf cramping and was negative for ischemia. (Tr. 457).

Dr. Connor characterized Plaintiff’s echocardiogram as an “overall reassuring study” and his

physical examination was unremarkable. (Tr. 457-58). Dr. Connor diagnosed dysautonomia with

joint hypermobility syndrome for which he prescribed midodrine. Id. He further diagnosed

chronic fatigue, noting Plaintiff was “being worked up for possible mitochondrial defect.” Id.

       Two weeks later, Plaintiff saw Rachel VanNiel, CNP, reporting fatigue (Tr. 363-64). Ms.

VanNiel noted Plaintiff “has features of Marfan’s, Muscular Dystrophy, and MS” and thought

his “broad symptoms and family history” indicated the need for “a wide net” of future testing;

she ordered an EEG. (Tr. 364).

       In August 2015, Plaintiff saw Dr. Conner again. He followed-up for syncope-related

orthostasis and again reported dizziness. (Tr. 455). His physical examination was unremarkable.

(Tr. 455-56). Dr. Conner assessed dysautonomia, noting he would modify Plaintiff’s midodrine

dosage, but might change medication “[i]f he continues to have low blood pressure issues and

fatigue.” (Tr. 456). He further counseled Plaintiff regarding of diet and exercise, encouraging

fifteen to twenty minutes of aerobic exercise three to four days per week. Id.



                                                 4
    Case: 3:19-cv-02356-JRK Doc #: 19 Filed: 10/23/20 5 of 21. PageID #: 1043




       At a visit with Dr. Conner in November 2015, Plaintiff’s blood pressure was better, but

he reported decreased energy, being sleepy during the day, lightheadedness, and dizziness. (Tr.

452). Plaintiff stopped taking midodrine because he believed it cause insomnia. Id. He further

noted he was awaiting biopsy results for mitochondrial defects. Id. Plaintiff’s physical

examination was unremarkable. (Tr. 452-53). Dr. Connor noted Plaintiff’s mild dysautonomia

“appear[ed] to be improved” and opined he “suspect[ed] really [his] inactive lifestyle is leading

to decrease[d] energy and poor sleep habits.” (Tr. 453). He also assessed mild joint

hypermobility syndrome and mild mitral regurgitation. Id.

       In February 2016, Plaintiff sought to establish care with the ProMedica Toledo Hospital

Family Residency. (Tr. 501). His mother told the doctor that he had low energy, needed to take

breaks when helping with things like groceries, and got dizzy with lifting and carrying. Id. His

physical examination was unremarkable. (Tr. 504). The doctor ordered lab work, and assessed,

inter alia, chronic fatigue syndrome, dysautonomia with paresthesias, and vitamin D deficiency.

(Tr. 505). She referred Plaintiff to neurology for his dysautonomia, noting he had features of

both multiple sclerosis and muscular dystrophy. Id.

       Plaintiff returned to Dr. Conner’s practice in May 2016 and saw Todd Monroe, M.D. (Tr.

450-51). Dr. Monroe noted Plaintiff “[did] not really report any significant symptoms”, but got

“a little dizzy and lightheaded sometimes with position changes.” (Tr. 450). He also described

fatigue and a burning sensation in his lower left leg with exercise.” Dr. Monroe noted Plaintiff’s

echocardiogram “was basically unremarkable”, as was his physical examination. (Tr. 450-51).

Dr. Monroe noted Plaintiff “ha[d] no specific cardiac complaints” and he “did not recommend

any changes to his present regimen.” Id. He instructed Plaintiff to return in one year. Id. A left




                                                5
    Case: 3:19-cv-02356-JRK Doc #: 19 Filed: 10/23/20 6 of 21. PageID #: 1044




lower extremity venous duplex study performed at Dr. Monroe’s order was negative for deep

vein thrombosis. (Tr. 477).

       Plaintiff returned to the Toledo Hospital Family Residency in June, reporting numbness

and tingling in his bilateral lower extremities/toes after riding a bike a few days prior. (Tr. 492).

He also stated he felt like he was going to pass out, and he felt fatigued for the entire day

following. Id. Plaintiff denied dizziness. Id. His physical examination was unremarkable except

for obesity; he had a normal gait and “[n]o mobility limitations”. (Tr. 495). The provider

assessed paresthesias, chronic fatigue syndrome, and generalized muscle weakness. Id. He was

instructed to continue testing and follow up with specialists, as well as keep his appointment for

an EMG in July. Id. That EMG was normal. (Tr. 506-07).

       That same month, Plaintiff saw neurologist Boyd Koffman, M.D., for muscle weakness

and fatigue. (Tr. 656-57). He described easy fatiguability which had progressed over the last four

to five years; he had difficulty lifting weights, carrying groceries, and “running on a treadmill for

more than ½ a mile without taking a break.” (Tr. 657). He also described occasional muscle

twitching and hand tremors, as well as feeling lightheaded on standing. Id. Dr. Koffman ordered

lab work and an EMG/NCS. (Tr. 658).

       At a follow-up appointment at the Toledo Hospital Family Residency Program in

October, Plaintiff reported some fatigue with increased activity over the weekend, which

resolved once he stopped to rest. (Tr. 482). He denied dizziness. Id. He noted his paresthesia

only occurred during exercise. Id. “He experience[d] thigh and calf burning during exercising

and it is gone at rest.” Id. In the “Review of Systems” notes, the provider noted Plaintiff had “no

difficulty walking.” Id. His physical examination was again normal, and his vitamin D level was

again noted to be low. (Tr. 485). The provider assessed vitamin D deficiency, paresthesias, and



                                                 6
    Case: 3:19-cv-02356-JRK Doc #: 19 Filed: 10/23/20 7 of 21. PageID #: 1045




sedentary lifestyle. (Tr. 486). The provider advised Plaintiff to exercise and ordered lab work to

check his vitamin B12 level. Id. He observed that Plaintiff’s vitamin D deficiency was likely due

to his dietary inadequacies and that he was rarely outside, and that his paresthesias was due to a

lack of movement and potentially low B12; he encouraged Plaintiff to exercise at least thirty

minutes three times per week. Id.

       In November 2016, Plaintiff underwent a vocational evaluation with Anne Savage Veh,

MA, LPCC, CLCP. (Tr. 660-73). Plaintiff told Ms. Veh that he tires easily and required frequent

breaks at a prior job. (Tr. 662). He also reported difficulty crouching, and that his hands trembled

at times. Id. The evaluation focused primarily on Plaintiff’s mental abilities as they relate to

work, but Ms. Veh also noted Plaintiff “does report fatigue with physical exertion so the job

would need to be sedentary to light in nature at this time”. (Tr. 670).

       In December 2016, Plaintiff sought a second opinion with Roberta Guibord, D.O.,

reporting he was concerned about his health, including hand tremors. (Tr. 593). Plaintiff’s

physical examination was unremarkable, including normal ambulation. (Tr. 595). Dr. Guibord

assessed, inter alia, fatigue, vitamin D deficiency, and vitamin B12 disorder; she ordered lab

work. (Tr. 596). Plaintiff returned the following month to review his lab work. (Tr. 597). Dr.

Guibord assessed showed elevated liver enzymes and vitamin D deficiency as well as a

heterozygous methylenetetrahydrofolate reductase (MTHFR) mutation. See Tr. 599-600.

       In January 2017, Plaintiff returned to Dr. Koffman. (Tr. 650). Plaintiff reported muscle

weakness, muscle fatigue, and familial dysautonomia. (Tr. 651). He described symptoms of

shortness of breath while walking, feeling lightheaded on standing, extreme fatigue with

exertion, muscle, joint, and back pain, as well as fatigue that “comes and goes”. Id. He described

episodes of near syncope during exertion, intermittent hand and arm tremors, and intermittent



                                                  7
    Case: 3:19-cv-02356-JRK Doc #: 19 Filed: 10/23/20 8 of 21. PageID #: 1046




numbness in his fingers and lower legs. (Tr. 652). Dr. Koffman noted a prior brain and cervical

spine MRI, EMG/NCS, and other labs were normal. Id. On examination, Plaintiff had normal

bulk, tone, strength, sensation, coordination, and reflexes. (Tr. 653). He had a narrow-based gait

with a normal stride. Id. He referred Plaintiff to a pediatric neurologist (Dr. Cameron) and

cardiologist for further consultation, noting he was considering a genetic disorder and

dysautonomia. (Tr. 654).

       In February 2017, neurologist Rebecca Kuenzler, M.D., evaluated Plaintiff for myopathy,

possible mitochondrial problems, and possible autonomic problems. (Tr. 691). Plaintiff’s mother

reported he always had “less energy”, but this worsened beginning in 2014. Id. Plaintiff again

described hand tremors and twitches, intermittent foot and hand numbness, and shaking legs with

squatting. Id. Dr. Kuenzler noted Plaintiff had a history of elevated ALT and that his vitamin D

level was low despite supplementation. Id. On examination, Dr. Kuenzler noted Plaintiff had

non-tender joints, minimal peripheral edema, a hypermobile range of motion, no paraspinal

tenderness, and a simian crease and short fifth digit in both hands. (Tr. 693). On neurological

examination, he had increased reflexes (3+), intact sensation, and an intact gait. Id. Dr. Kuenzler

noted she agreed with a plan for chromosomal microarray and fragile X testing as recommended

by the pediatric neurologist and referred Plaintiff to a geneticist. Id.; see also Tr. 644, 709

(Donald Cameron, M.D.’s referral of Plaintiff to a geneticist).

       Plaintiff returned to Dr. Koffman in July. (Tr. 812). He continued to report weakness,

dizziness, numbness, and fatigue. (Tr. 814). Plaintiff had normal muscle bulk, tone, and strength;

he also had normal reflexes, coordination, sensation, and gait. (Tr. 816). Dr. Koffman noted

Plaintiff’s 2017 chromosomal array evaluation was normal and his 2017 evaluation for

mitochondrial dysfunction was negative. (Tr. 817). Dr. Koffman ordered a liver ultrasound and



                                                 8
     Case: 3:19-cv-02356-JRK Doc #: 19 Filed: 10/23/20 9 of 21. PageID #: 1047




lab work, and referred Plaintiff to a gastroenterologist for right upper quadrant pain. Id. The liver

ultrasound showed “[c]oarse and echogenic liver suggesting diffuse hepatocellular disease, most

likely hepatic steatosis.” (Tr. 783).

        In August, Plaintiff saw rheumatologist Bashar Kahaleh, M.D. (Tr. 806). On

examination, Dr. Kahaleh noted Plaintiff ambulated normally, and had normal reflexes and

sensation. (Tr. 808-09). His musculoskeletal examination was normal except for hypermobility

in his ankles, PIP and DIP joints bilaterally. (Tr. 809). Dr. Kahaleh noted Plaintiff “had

significant testing done to identify the etiology of his hypermobility”, but it was all normal. Id.

He “[s]uspect[ed] Marphanoid syndrome”, and diagnosed hypermobility syndrome and disorder

of connective tissue. Id.

        At a November 2017 emergency room visit for a rash, Plaintiff stated he was “well

otherwise”. (Tr. 834).

        In February 2018, Plaintiff returned to Dr. Koffman with chief complaints of fatigue and

dyspnea on exertion. (Tr. 780). He described muscle weakness and swelling in his extremities, as

well as weakness, dizziness, and restless legs. (Tr. 782). Dr. Koffman noted Plaintiff denied

having near syncopal episodes “in quite a while”, but experienced difficulty walking beyond a

certain distance due to burning leg pain and turning pale. (Tr. 783). His muscle tone, bulk, and

strength were normal on examination, as were his reflexes and coordination; his gait had a

narrow base and normal stride. (Tr. 785). Dr. Koffman surmised that the only neurologic lesion

he “could conceive of based on symptoms of impaired endurance is mitochondrial cytopathy”.

(Tr. 786). He also noted Plaintiff’s shortness of breath on exertion could be “related to

deconditioning and obesity”, and that his autoimmune hepatitis “may contribute to fatigue.” Id.

He referred Plaintiff to neurosurgery for a muscle biopsy to exclude mitochondrial cytopathy. Id.



                                                 9
    Case: 3:19-cv-02356-JRK Doc #: 19 Filed: 10/23/20 10 of 21. PageID #: 1048




       In March 2018, Plaintiff saw neurosurgeon Azedine Medhkour, M.D. (Tr. 776). He

reported reduced endurance, tiring easily, lightheadedness, and burning and shortness of breath

when walking. Id. On examination, he had normal reflexes, sensation, gait, and station. (Tr. 779).

Dr. Medhkour diagnosed muscle fatigue and ordered a muscle biopsy. (Tr. 778-79). He noted

that Plaintiff “has seen Pulmonary, Rheumatology and Cardiology and the[y] have no

explanation for his complaints.” (Tr. 779).

       Plaintiff underwent the muscle biopsy and results showed “a number of mitochondria

with abnormal morphology” which was “suggestive of a potential metabolic problem or a

mitochondriopathy.” (Tr. 823). At a follow-up with Dr. Medhkour later in March, Plaintiff

continued to report muscle aches, weakness, and fatigue. (Tr. 775). He had normal muscle bulk,

tone, and strength on examination. (Tr. 776). Dr. Medhkour diagnosed mitochondrial myopathy

and instructed Plaintiff to follow up with Dr. Koffman “for . . . refer[r]als and possible treatment

based off of the biopsy results.” Id.

       In June 2018, Plaintiff saw pediatric neurologist Marvin Natowicz, M.D. (Tr. 851).

Plaintiff again reported worsening fatigue, lightheadedness, hand tremors, and muscle twitches

since 2014. (Tr. 851-52). Dr. Natowicz summarized Plaintiff’s muscle biopsy results, among

other testing (Tr. 853). On examination, he noted Plaintiff had “[bilateral] pes planus but

otherwise normal gait”, normal extremity strength and tone with no involuntary movements,

normal reflexes, and intact sensation. (Tr. 858). He explained there was no cardiopulmonary

basis for Plaintiff’s exercise intolerance and his “weight status and deconditioning are likely

contributing factors” as was his liver dysfunction. (Tr. 859). He also observed Plaintiff’s

evaluation was notable for “increased ALT with hepatic steatosis by CT scan” and “EM of a




                                                10
      Case: 3:19-cv-02356-JRK Doc #: 19 Filed: 10/23/20 11 of 21. PageID #: 1049




muscle biopsy showing some morphologically abnormal mitochondria and some myocytes with

excessive lipid droplets.” (Tr. 858-59). He further noted:

         The muscle biopsy result raises a question of a primary vs. secondary metabolic
         disorder involving mitochondrial bioenergetics. The diagnostic evaluation for this
         category of conditions has thus far been unremarkable. The work-up for a
         possible syndromic basis of Jonathon’s clinical condition has included a normal
         chromosomal microarray analysis. A syndromic condition and an underlying
         metabolic disorder remain considerations, however.

(Tr. 859). Dr. Natowicz’s plan was selected metabolic testing, and to save DNA for possible later

molecular genetic testing. Id. He further instructed Plaintiff to return in six months. Id.

         Opinion Evidence

         In December 2016, State agency physician Ermias Seleshi, M.D., reviewed Plaintiff’s

records and determined Plaintiff has no severe physical impairments (Tr. 58) and could perform

heavy or very heavy exertional work (Tr. 64-65). He summarized:

         Clt has been seen and worked up for dysautonomia as well as syncope and some
         numbness complaints. ECHO and other testing fails to demonstrate any
         abnormalities. Physical exam shows likewise benign findings. TS did indicate
         improvement and resolution of symptoms in more recent 2016 notes. There is no
         evidence of a severe physical MDI.

(Tr. 58).

         In March 2017, State agency physician Linda Hall, M.D., reviewed Plaintiff’s records

and similarly found no severe physical impairment (Tr. 77) and opined Plaintiff could perform

heavy or very heavy work (Tr. 83). In addition to repeating Dr. Seleshi’s statement, Dr. Hall

added:

         Recon MER: 2/17 OV: c/o progressive fatiguability, but muscle and neuro exams
         are normal except for dysmorphic features (simian crease and short 5th digit both
         hands). Prior episodes of syncope/near syncope appear to be vasovagal. Possible
         hereditary process, and therefore chromosome testing will be done as there is
         family history of variable issues of PDD and sensory processing disorders.

Id.

                                                 11
    Case: 3:19-cv-02356-JRK Doc #: 19 Filed: 10/23/20 12 of 21. PageID #: 1050




VE Testimony

       A VE appeared and testified at the administrative hearing. (Tr. 46-52). The ALJ asked the

VE to consider an individual with Plaintiff’s age, education, work experience, and RFC as

ultimately determined by the ALJ. See Tr. 47-48. The VE testified that such an individual could

not perform Plaintiff’s past work, but could perform other jobs such as light housekeeper, retail

marker, or general office helper. (Tr. 48). The ALJ then added an additional limitation to the

hypothetical question that the individual “be allowed to sit or stand, alternating position for one

to two minutes in the immediate vicinity of the work station, no more frequently than every 30

minutes.” (Tr. 49). The VE said the general office helper job would remain (but at a reduced

number), as well as additional jobs such as inspector and assembler. Id. The ALJ then added a

restriction to sedentary work, to which the VE responded jobs such as inspector, assembler, and

toy packer would be available. (Tr. 50). Finally, the ALJ asked the VE about adding limitations

of: “two extra breaks of fifteen minutes each per eight-hour shift”, “consistently be absent more

than two days per month”, and “consistently be off-task for than 15% of the work period”. Id.

The VE testified that no work would be available to such an individual. (Tr. 51).

ALJ Decision

       In his October 2018 decision, the ALJ found Plaintiff had not engaged in substantial

gainful activity since his August 17, 2016 application date. (Tr. 17). The ALJ found Plaintiff had

severe impairments of intellectual disorder, anxiety disorder, ADD / ADHD, obesity, and

mitochondrial myopathy. Id. However, the ALJ found none of these impairments – singly or in

combination – met or medically equaled the severity of a listed impairments. (Tr. 19). Thereafter,

the ALJ set forth Plaintiff’s RFC:

       [T]he claimant has the residual functional capacity to perform light work as
       defined in 20 CFR 416.967(b) except: Postural limitation of no climbing of

                                                12
    Case: 3:19-cv-02356-JRK Doc #: 19 Filed: 10/23/20 13 of 21. PageID #: 1051




       ladders, ropes, scaffolds. Environmental limitations to avoid to concentrated
       exposure to hazards, such as dangerous moving machinery and unprotected
       heights. No jobs in loud work environments such as heavy traffic noise levels.
       Work limited to simple, routine, and repetitive tasks in a work environment free
       from fast paced production requirements, such as moving assembly lines and
       conveyor belts, involving only work related decisions, with few if any work place
       changes. Occasional interaction with the general public, coworkers, and
       supervisors.

(Tr. 20). The ALJ then determined that given Plaintiff’s age, education, work experience, and

RFC, there were jobs that exist in significant numbers in the national economy that he could

perform. (Tr. 26). As such, the ALJ found Plaintiff not disabled. Id.

                                     STANDARD OF REVIEW

       In reviewing the denial of Social Security benefits, the Court “must affirm the

Commissioner’s conclusions absent a determination that the Commissioner has failed to apply

the correct legal standards or has made findings of fact unsupported by substantial evidence in

the record.” Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997). “Substantial

evidence is more than a scintilla of evidence but less than a preponderance and is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Besaw v. Sec’y

of Health & Human Servs., 966 F.2d 1028, 1030 (6th Cir. 1992). The Commissioner’s findings

“as to any fact if supported by substantial evidence shall be conclusive.” McClanahan v. Comm’r

of Soc. Sec., 474 F.3d 830, 833 (6th Cir. 2006) (citing 42 U.S.C. § 405(g)). Even if substantial

evidence or indeed a preponderance of the evidence supports a claimant’s position, the court

cannot overturn “so long as substantial evidence also supports the conclusion reached by the

ALJ.” Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003).

                                   STANDARD FOR DISABILITY

       Eligibility for benefits is predicated on the existence of a disability. 42 U.S.C. §§ 423(a),

1382(a). “Disability” is defined as the “inability to engage in any substantial gainful activity by

                                                13
    Case: 3:19-cv-02356-JRK Doc #: 19 Filed: 10/23/20 14 of 21. PageID #: 1052




reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 20 C.F.R. § 416.905(a); see also 42 U.S.C. § 1382c(a)(3)(A). The

Commissioner follows a five-step evaluation process—found at 20 C.F.R. § 416.920—to

determine if a claimant is disabled:

       1.      Was claimant engaged in a substantial gainful activity?

       2.      Did claimant have a medically determinable impairment, or a combination
               of impairments, that is “severe,” which is defined as one which
               substantially limits an individual’s ability to perform basic work
               activities?

       3.      Does the severe impairment meet one of the listed impairments?

       4.      What is claimant’s residual functional capacity and can claimant perform
               past relevant work?

       5.      Can claimant do any other work considering his residual functional
               capacity, age, education, and work experience?

       Under this five-step sequential analysis, the claimant has the burden of proof in Steps

One through Four. Walters, 127 F.3d at 529. The burden shifts to the Commissioner at Step Five

to establish whether the claimant has the residual functional capacity to perform available work

in the national economy. Id. The ALJ considers the claimant’s residual functional capacity, age,

education, and past work experience to determine if the claimant could perform other work. Id.

Only if a claimant satisfies each element of the analysis, including inability to do other work, and

meets the duration requirements, is he determined to be disabled. 20 C.F.R. § 416.920(b)-(f); see

also Walters, 127 F.3d at 529.

                                           DISCUSSION

       Plaintiff presents two arguments. First, he contends the ALJ improperly discounted his

symptoms which, he contends, are based on his recently-diagnosed mitochondrial myopathy.

                                                14
    Case: 3:19-cv-02356-JRK Doc #: 19 Filed: 10/23/20 15 of 21. PageID #: 1053




Second, he contends the ALJ erred at Step Five when he failed to include in the RFC all

limitations that he posed as questions to the VE. For the reasons discussed below, the Court

concludes remand is required.

Subjective Symptoms

       Plaintiff contends the ALJ failed to properly evaluate Plaintiff’s diagnosis of

mitochondrial myopathy in relation to his symptoms. (Doc. 13, at 16). Specifically, he argues

mitochondrial myopathy “is the source and cause of nearly every impairment identified within

the decision.” Id. He cites medical literature to connect his symptoms to the diagnosis and argues

the ALJ erred in discounting those symptoms by relying too heavily on objective findings. Id.

Preliminarily, although Plaintiff argues that mitochondrial myopathy should be evaluated

similarly to rules and caselaw specific to fibromyalgia, he points to no such rule or caselaw

requiring the ALJ do so. However, the Court agrees with Plaintiff that the ALJ failed to follow

the requirements for evaluating his subjective symptoms and reverses and remands on that basis.

       In considering symptoms, an ALJ follows the two-step process prescribed by regulation.

An ALJ must first determine whether there is an underlying medically determinable impairment

that could reasonably be expected to produce the claimant’s alleged symptoms; second, if such

an impairment exists, the ALJ must evaluate the intensity, persistence, and limiting effects of

those symptoms on the claimant’s ability to do basic work activities. 20 C.F.R. § 416.929(a). In

making this determination and considering whether a claimant has disabling pain, an ALJ must

consider: (1) daily activities; (2) location, duration, frequency, and intensity of pain or

symptoms; (3) precipitating and aggravating factors; (4) the type, dosage, effectiveness, and side

effects of any medication; (5) treatment, other than medication, to relieve pain; and (6) any other

measures used to relieve pain. 20 C.F.R. § 416.929(c)(3); see also SSR 16-3p, 2017 WL



                                                15
    Case: 3:19-cv-02356-JRK Doc #: 19 Filed: 10/23/20 16 of 21. PageID #: 1054




5180304.2 Although the ALJ must “consider” the listed factors, there is no requirement that he

discuss each one. White v. Comm’r of Soc. Sec., 572 F.3d 272, 287 (6th Cir. 2009). “Discounting

credibility to a certain degree is appropriate where an ALJ finds contradictions among the

medical reports, claimant’s testimony, and other evidence.” Walters, 127 F.3d at 531. The Sixth

Circuit has explained, interpreting SSR 96-7p, the precursor ruling, that a credibility

determination will not be disturbed “absent compelling reason”, Smith v. Halter, 307 F.3d 377,

379 (6th Cir. 2001), and the Court is thus limited to determining whether the ALJ’s reasons are

supported by substantial evidence, Ulman, 693 F.3d at 713-14 (“As long as the ALJ cited

substantial, legitimate evidence to support his factual conclusions, we are not to second-guess”.).

       Nevertheless, the ALJ’s decision “must contain specific reasons for the weight given to

the individual’s symptoms, be consistent with and supported by the evidence, and be clearly

articulated so the individual and any subsequent reviewer can assess how the adjudicator

evaluated the individual’s symptoms.” SSR 16-3p, 2017 WL 5180304, at *10. Further, as

Plaintiff correctly points out (Doc. 13, at 16), the ALJ may not “disregard an individual’s

statements about the intensity, persistence, and limiting effects of symptoms solely because the

objective medical evidence does not substantiate the degree of impairment-related symptoms

alleged by the individual.” Id. at *5 (emphasis added); see also 20 C.F.R. § 416.929(c)(2).



2. SSR 16-3p replaced SSR 96-7p and applies to ALJ decisions on or after March 28,
2016. See 2017 WL 5180304, at *1, 13. It directs the ALJ to consider a claimant’s “statements
about the intensity, persistence, and limiting effects of the symptoms” and removes the term
“credibility”. Id. at *1. Both rulings, however, refer to the same two-step process articulated
in 20 C.F.R. § 404.1529 and the same factors to consider. See Dooley v. Comm’r of Soc. Sec.,
656 F. App’x 113, 119 n.1 (6th Cir. 2016) (noting that the updated ruling was to “clarify that the
subjective symptoms evaluation is not an examination of an individual’s character”) (internal
quotation omitted). Thus, “[w]hile the court applies the new SSR, it declines to engage in verbal
gymnastics to avoid the term credibility where the usage of the term is most logical.” Pettigrew
v. Berryhill, 2018 WL 3104229, at *14 n.14 (N.D. Ohio), report and recommendation
adopted, 2018 WL 309369.
                                                16
    Case: 3:19-cv-02356-JRK Doc #: 19 Filed: 10/23/20 17 of 21. PageID #: 1055




        The ALJ in this case set forth the two step process (Tr. 20), summarized Plaintiff’s

testimony (Tr. 21), and found:

        After careful consideration of the evidence, the undersigned finds that the
        claimant’s medically determinable impairments could reasonably be expected to
        cause some of the alleged symptoms; however, the claimant’s statements
        concerning the intensity, persistence and limiting effects of these symptoms are
        not entirely consistent with the medical evidence and other evidence in the record
        for the reasons explained in this decision.

(Tr. 21). On the following page, the ALJ explained “the claimant’s statements about the

intensity, persistence, and limiting effects of his or her symptoms . . . are inconsistent with the

objective findings and examinations”, noting that physical examinations “have been generally

normal.” (Tr. 22). This is certainly an accurate description of the objective findings of record,

which generally show unremarkable findings including normal muscle strength and tone, normal

reflexes and sensation, and normal gait. See, e.g., Tr. 451, 452-53, 455-56, 458, 485, 495, 504,

595, 653, 693, 785, 816. The ALJ again cited these findings at the end of his RFC analysis:

        While recent genetic testing has shown some positive findings, the claimant
        retains normal strength and sensation, ambulated normally and no muscle spasms
        or reflex changes are noted. He is able to assist his grandmother, help with chores
        including sweeping, preparing simple meals for himself and his family, and is
        able to do his own laundry.

(Tr. 25).

        As noted above, the relevant regulation and ruling prohibit an ALJ from discounting a

claimant’s subjective symptoms based solely on the fact that the objective medical evidence does

not confirm their severity. See SSR 16-3p, 2017 WL 5180304, at *5; see also 20 C.F.R. §

416.929(c)(2). In this case, the only other evidence cited by the ALJ to discount Plaintiff’s

subjective symptoms were his activities of “assist[ing] his grandmother, help[ing] with chores

including sweeping, preparing simple meals for himself and his family, and . . . do[ing] his own

laundry.” (Tr. 25). As discussed below, however, the ALJ failed to explain his reasoning in this

                                                17
    Case: 3:19-cv-02356-JRK Doc #: 19 Filed: 10/23/20 18 of 21. PageID #: 1056




regard such that “any subsequent reviewer can assess how the adjudicator evaluated the

individual’s symptoms.” SSR 16-3p, 2017 WL 5180304, at *5.

        Inconsistency between one’s daily activities and one’s subjective symptoms is a valid

reason to discount said symptoms. See Walters, 127 F.3d at 531. As quoted above, the ALJ

accurately described – in a less detailed manner – Plaintiff’s self-reported activities. See Tr. 25.

In his October 2016 Function Report, Plaintiff said he “sometimes” made sandwiches, frozen

dinners, and microwaveable meals, did his own laundry, ran the sweeper, or took out a bag of

trash. (Tr. 212). However, he also said he only did “short duration things because he [got] tired,

or “[got] tingling and almost pass out of [he] do[es] too much too fast.” Id. At the August 2018

administrative hearing, Plaintiff testified he made a few meals for his family, but they “took a lot

out of [him]”. (Tr. 43). He also testified he ran the sweeper, made “about one meal in a day”, and

did laundry, but fatigued easily and had to sit and take breaks after each chore.” Id.

        But the ALJ did not explain how the cited daily activities undermine Plaintiff’s subjective

report of symptoms, including a limited ability to stand and walk, as well as exertional fatigue.

Other courts within this district have found the mere listing of activities without explanation to

be insufficient. See Anthony v. Comm’r of Soc. Sec., 2014 WL 4249782, at *8 (N.D. Ohio)

(“With regard to Anthony’s subjective complaints and daily activities, the ALJ merely noted

what Anthony reported as to her complaints and daily activities. The ALJ failed to explain how

these activities either support or detract from her credibility. Therefore, contrary to the

Commissioner’s argument, the ALJ’s decision does not demonstrate that the ALJ applied the

appropriate credibility analysis.”); Romig v. Astrue, 2013 WL 1124669, at *5 (N.D. Ohio)

(“While the ALJ mentioned some of [the plaintiff’s] daily activities, he fails to explain how these

activities either support or detract from her credibility.”).



                                                  18
    Case: 3:19-cv-02356-JRK Doc #: 19 Filed: 10/23/20 19 of 21. PageID #: 1057




       The ALJ thus failed to explain, and is unclear to the Court, how the cited daily activities

contradict Plaintiff’s statements that, for example, he could not stand for four hours, could only

“sometimes” walk for 20 to 30 minutes (Tr. 215), could only stand for one hour at a time, or

walk a quarter mile due to fatigue and burning pain (Tr. 38-39); see Anthony, 2014 WL 4249782,

at *8; Romig, 2013 WL 1124669, at *5. Plaintiff’s symptoms, if credited, conflict with the ALJ’s

assessment that he could perform light work.3 The Commissioner is correct that the ALJ was not

required to credit Plaintiff’s subjectively-reported symptoms, but the ALJ’s decision here lacks

the “specific reasons for the weight given to the individual’s symptoms, [which are] consistent

with and supported by the evidence, and [are] clearly articulated so the individual and any

subsequent reviewer can assess how the adjudicator evaluated the individual’s symptoms.” SSR

16-3p, 2017 WL 5180304, at *10. Remand is thus required for a proper subjective symptom

evaluation.

Questions to VE

       Plaintiff secondly argues the ALJ erred in “failing to include all of Plaintiff’s

impairments in [the] RFC determination.” (Doc. 13, at 21). The Commissioner responds that the

ALJ did not err.

       At Step Five of the sequential analysis, after considering Plaintiff’s vocational factors,

RFC, and the evidence from the vocational expert (“VE”), the ALJ found Plaintiff was capable

of performing work that existed in significant numbers in the national economy. (Tr. 26). The


3. Light work requires lifting twenty pounds occasionally and ten pounds frequently and “a good
deal of walking or standing”. 20 C.F.R. § 416.927(b); see also SSR 83–10, 1983 WL 31251, at
*5-6 (“Since frequent lifting or carrying requires being on one’s feet up to two-thirds of a
workday, the full range of light work requires standing or walking, off and on, for a total of
approximately 6 hours of an 8-hour workday.”).


                                               19
    Case: 3:19-cv-02356-JRK Doc #: 19 Filed: 10/23/20 20 of 21. PageID #: 1058




Commissioner has the burden at Step Five, and to satisfy this burden at Step Five, the

ALJ may rely on the testimony of a VE as long as it is in response to a hypothetical that

accurately reflects the claimant’s physical and mental limitations. Varley v. Sec’y of Health &

Human Servs., 820 F.2d 777, 779 (6th Cir.1987). In formulating the hypothetical, the ALJ only

needs to incorporate those limitations she accepts as credible. See Casey v. Sec’y of Health &

Human Servs., 987 F.2d 1230, 1235 (6th Cir.1993) (“It is well established that an ALJ may pose

hypothetical questions to a vocational expert and is required to incorporate only those limitations

accepted as credible by the finder of fact.”). As described above, the VE testified that – with the

limitations ultimately determined in the ALJ’s RFC – there were jobs available to Plaintiff. See

Tr. 47-48. This satisfies the Commissioner’s burden at Step Five. To the extent, thus, that

Plaintiff argues the ALJ was necessarily required to include greater limitations simply because

he asked the VE about them at the hearing, this argument must fail.

       Plaintiff further contends there is “no discussion of why the Plaintiff was not afforded

limitations including but not limited to a sit-stand option and additional breaks when the

evidence as a whole shows he is unable to perform many activities of daily living and of those he

can accomplish, are done at a much slower than acceptable pace”. (Doc. 13, at 22). Plaintiff thus

argues these limitations – posed to the VE – should have been included in the RFC. As noted

above, there is no requirement that the ALJ do so. However, this argument relies again, in

essence, on Plaintiff’s subjectively reported symptoms. Because remand is required to re-assess

those symptoms, the Court declines to opine further on the necessity of including such

restrictions in the RFC or the supportability of their exclusion therefrom. This is for the ALJ to

do in the first instance. On remand, the ALJ can re-evaluate Plaintiff’s RFC after performing a

more through subjective symptom analysis.



                                                20
    Case: 3:19-cv-02356-JRK Doc #: 19 Filed: 10/23/20 21 of 21. PageID #: 1059




                                         CONCLUSION

       Following review of the arguments presented, the record, and the applicable law, the

Court finds the Commissioner’s decision denying SSI not supported by substantial evidence and

reverses and remands that decision pursuant to Sentence Four of 42 U.S.C. § 405(g).



                                            s/ James R. Knepp II
                                            United States Magistrate Judge




                                              21
